UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-1534


QUANTUM   SYSTEMS     INTEGRATORS,   INCORPORATED,   a   Nevada
Corporation,

                Plaintiff - Appellee,

           v.

SPRINT NEXTEL CORPORATION, a Kansas Corporation,

                Defendant - Appellant.




                             No. 08-1585


QUANTUM   SYSTEMS     INTEGRATORS,   INCORPORATED,   a    Nevada
Corporation,

                Plaintiff - Appellant,

           v.

SPRINT NEXTEL CORPORATION, a Kansas Corporation,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:07-cv-00491-LO-TCB)


Argued:   May 14, 2009                       Decided:    July 7, 2009
Before SHEDD and DUNCAN, Circuit Judges, and Frederick P. STAMP,
Jr., Senior United States District Judge for the Northern
District of West Virginia, sitting by designation.


Affirmed in part, reversed in part, and remanded by unpublished
opinion.   Judge Duncan wrote the opinion, in which Judge Shedd
and Senior Judge Stamp joined.


ARGUED: Michael J. Songer, CROWELL & MORING, LLP, Washington,
D.C., for Sprint Nextel Corporation, a Kansas Corporation.
James J. Merek, MEREK, BLACKMON & VOORHEES, LLC, Alexandria,
Virginia, for Quantum Systems Integrators, Incorporated, a
Nevada Corporation.    ON BRIEF: Clifton S. Elgarten, Clyde E.
Findley, CROWELL & MORING, LLP, Washington, D.C., for Sprint
Nextel Corporation, a Kansas Corporation.     David H. Voorhees,
MEREK, BLACKMON & VOORHEES, LLC, Alexandria, Virginia, for
Quantum Systems Integrators, Incorporated, a Nevada Corporation.


Unpublished opinions are not binding precedent in this circuit.




                                2
DUNCAN, Circuit Judge:

      Quantum Systems Integrators, Inc. (“Quantum”) sued Sprint

Nextel     Corp.      (“Sprint”),    alleging      claims           for    copyright

infringement based on the loading of Quantum’s software onto the

RAM   of   thirteen    Sprint   computers.       After    a    jury       trial,    the

district court awarded Quantum actual damages of $69,000 for

eight infringing computers.           The district court also awarded

Quantum    almost   $400,000    in   attorney’s    fees       and    costs.        Both

parties    now   cross-appeal.       For   the    reasons      that       follow,    we

affirm in part, reverse in part, and remand for reconsideration.



                                      I.

      In 1997, Sprint licensed software from Quantum for use on

several hundred Sprint computers.            The software performed data-

monitoring functions, such as recording the keystrokes of Sprint

employees    logging    into    Sprint’s   computer      network.           In   2004,

Sprint switched providers and began replacing Quantum’s software

with software from another vendor.           Quantum sued Sprint in 2005

for unauthorized use of its software on Sprint computers.                           The

parties settled the suit on August 7, 2006, and Sprint agreed to

stop using Quantum’s software within 60 days of the parties’

settlement agreement.




                                       3
       In 2007, Quantum sued Sprint again, asserting claims for

copyright      infringement      and    fraud.       The   suit   was    prompted   by

Quantum’s      receipt    of    “autoreporting”        messages    indicating      that

the Quantum software remained on some Sprint computers and was

being loaded into these computers’ RAM when the computers were

turned    on    or    rebooted.         Discovery      revealed    that    Quantum’s

software remained on a handful of Sprint computers after the

parties’ 2006 settlement agreement.                  There is no evidence in the

record, however, that any Sprint employee deliberately accessed

the     Quantum      software    for    a     business-related      purpose     after

October 7, 2006, the date by which Sprint agreed to stop using

Quantum’s software.            Several computers had unconfigured copies

of the software that no Sprint employees ever accessed.                       On two

other     computers,       Sprint       engineers       inadvertently       accessed

Quantum’s software while remotely logging into Sprint’s network.

       The district court granted summary judgment in favor of

Sprint on Quantum’s fraud claim, finding that although Sprint

may have been negligent in failing to remove Quantum’s software

from    its    computers,       there   was     no   evidence     that    Sprint    had

entered into the settlement agreement with the intent not to

discontinue use of the Quantum software.                     The district court

also granted summary judgment in favor of Sprint on Quantum’s

claim for a portion of Sprint’s profits as damages.                      Noting that

                                            4
Quantum’s software automatically loaded on only six computers

and that the software merely provided a “bridge or transport

mechanism” to another program with its own security features,

the district court found that Quantum had not shown a connection

between    its   software       on   the    Sprint    computers      and    Sprint’s

revenues.     J.A. 427.

      Quantum’s remaining claim for copyright infringement went

to   trial.      Before   the    case      was   submitted    to    the    jury,   the

district court granted Sprint’s motion for judgment as a matter

of law (“JMOL”) on the issue of willful infringement, finding

that Sprint’s conduct had not been willful.                  The jury found that

the software on nine computers infringed Quantum’s copyright,

but the district court granted Sprint’s JMOL motion as to one of

these nine computers, known as “ferrari1.”                   The district court

found that ferrari1 did not infringe Quantum’s copyright because

it had been stored in a closet during the infringement period

and never turned on, and therefore had never created infringing

RAM copies.

      With respect to the eight computers for which liability was

found,    Quantum   opted   for      actual      damages.     The    jury    awarded

Quantum the software license fee ($8,700) for each infringing

computer, for a total of $69,000 in damages.                        Quantum later




                                           5
sought    $381,705    in     attorney’s    fees     and    $17,292.41     in    costs,

which the district court summarily granted.

     Both    parties    now     appeal.         Quantum    appeals   the    district

court’s grant of summary judgment in favor of Sprint, as well as

the district court’s decision to grant Sprint’s JMOL motion as

to the “ferrari1” computer.             Sprint seeks to reverse the jury

verdict    and   appeals     the   district      court’s     award   of    costs   and

attorney’s fees.       We address the parties’ claims in turn.



                                        II.

     Quantum challenges the district court’s decision to grant

summary judgment in favor of Sprint on several issues, including

Quantum’s    claim     for    damages     based    on     Sprint’s   profits;      the

relevant    time     period    for   infringement;         and   Quantum’s       fraud

claim.     We review a district court’s grant of summary judgment

de novo.    Jennings v. Univ. of N.C., 482 F.3d 686, 694 (4th Cir.

2007) (en banc) (citing Hill v. Lockheed Martin Logistics Mgmt.,

Inc., 354 F.3d 277, 283 (4th Cir. 2004) (en banc)).                            Each of

Quantum’s claims is discussed separately below.

                                          A.

     First,      Quantum      appeals     the     district    court’s      grant    of

summary judgment in favor of Sprint on Quantum’s claim for a

portion of Sprint’s profits.              In rejecting Quantum’s claim for

                                          6
profits under 17 U.S.C. § 504, the district court stated that to

recover lost profits, “Quantum Systems must make a showing that

the revenue derived only from the infringing activity.”                               J.A.

426.      Arguing     that       the   district       court     applied      the     wrong

standard, Quantum contends that it need not show that Sprint’s

profits     derived    solely       from     the     infringement       of     Quantum’s

software.     Rather, Quantum asserts that it should be entitled to

a portion of Sprint’s profits if it can show that those profits

“are   attributable        to    use   of    the    copyright     owner’s       work    in

addition to other factors.”               Quantum’s Br. at 36.            Because, as

Quantum   argues,     it     “established          that   the   heart     of    Sprint’s

wireless telecommunications network . . . infringed Quantum’s

copyrights,” Quantum contends that it is entitled to a portion

of Sprint’s profits.            Id. at 37.

       Title 17 U.S.C. § 504 allows a copyright owner to recover

either    “actual     damages       and     any     additional    profits       of     the

infringer,” or statutory damages.                  If the copyright owner elects

to recover actual damages, section 504(b) states:

       The copyright owner is entitled to recover the actual
       damages suffered by him or her as a result of the
       infringement, and any profits of the infringer that
       are attributable to the infringement and are not taken
       into account in computing the actual damages.       In
       establishing the infringer’s profits, the copyright
       owner is required to present proof only of the
       infringer’s gross revenue, and the infringer is
       required to prove his or her deductible expenses and

                                             7
      the elements of profit attributable to factors other
      than the copyrighted work.

Based on this language, Quantum argues that it “was entitled to

a   presumption   that    all    of     Sprint’s      gross       revenues    from   its

infringing network are recoverable as profits attributable to

the infringement.”       Quantum’s Br. at 37.

      Quantum’s   arguments       slightly          miss    the     mark.     Although

Quantum     asserts      that     “the        heart        of     Sprint’s    wireless

telecommunications        network        .      .     .         infringed     Quantum’s

copyrights,” Quantum’s Br. at 37, this assertion is not enough

to entitle Quantum to a portion of Sprint’s profits.                            To the

contrary, we have held that any profits awarded as damages for

copyright    infringement        must    be     “reasonably         related    to    the

infringement.”     Bonner v. Dawson, 404 F.3d 290, 294 (4th Cir.

2005) (citation omitted).          A copyright owner “has the burden of

demonstrating some causal link between the infringement and the

particular profit stream before the burden-shifting provisions

of § 504(b) apply.”        Id.     A district court may therefore grant

summary judgment in favor of an alleged copyright infringer on

the issue of profits awarded as damages “if either (1) there

exists no conceivable connection between the infringement and

those [profits]; or (2) despite the existence of a conceivable

connection, [the copyright owner] offered only speculation as to

the existence of a causal link between the infringement and the
                                          8
[profits].”          Bouchat v. Balt. Ravens Football Club, Inc., 346

F.3d 514, 522–23 (4th Cir. 2003).

      Although        the     district     court       may    have      articulated      an

incorrect legal standard for evaluating Quantum’s claim for a

portion of Sprint’s profits as damages, we nevertheless affirm

the district court’s judgment.               The record shows -- and Quantum

does not dispute -- that the infringement of Quantum’s software

in this case consisted of RAM copies that were automatically

generated       whenever      an   infringing      computer      was     turned     on   or

rebooted.       The record also shows that none of Sprint’s employees

had in fact knowingly used the software for its intended purpose

during the infringement period.                  Even considering these facts in

the light most favorable to Quantum, we find that Quantum has

failed     to    demonstrate        that    any        of    Sprint’s     profits     were

“reasonably related to” the automatically generated RAM copies.

Bonner, 404 F.3d at 294.             The district court correctly concluded

that Quantum is not entitled to a portion of Sprint’s profits as

damages.

                                           B.

      Quantum        also   argues    that       the    district     court    erred      in

finding that the infringement period began on October 7, 2006,

the   date      by    which    Sprint      agreed       to    stop   using    Quantum’s

software, instead of on August 7, 2006, the date on which the

                                             9
parties entered into the settlement agreement.              Quantum asserts

that under the parties’ agreement, “use” includes the loading of

Quantum’s software into a computer’s RAM, such that any such RAM

loads occurring on Sprint computers between August 7 and October

7, 2006 qualified as “use” and constituted a material breach of

the settlement agreement.         Quantum argues that “[b]ecause Sprint

materially breached the Settlement Agreement, Sprint could not

avail itself of the sixty-day grace period set forth in the

Settlement Agreement.”       Quantum’s Br. at 38.           Sprint responds

that “[t]here was no requirement in the settlement agreement

that Sprint remove the software from its computers” and that the

presence of the software on Sprint computers “would not amount

to a breach of contract.”         Sprint’s Reply Br. at 3.

     Quantum’s arguments are not persuasive.               As Sprint points

out, the settlement agreement required Sprint to stop using the

software, which it materially did.            Indeed, the record reflects

that the number of functioning Sprint computers that had Quantum

software loaded on their hard drives dropped from almost two

hundred,   at   the   peak   of    Sprint’s    use,   to   fewer   than   ten.

Although two Sprint employees inadvertently accessed the Quantum

software while logging into the Sprint network in order to work

with another software program, we find that such “use” does not

qualify as a material breach that warrants holding Sprint liable

                                      10
for copyright infringement from the date of the agreement.                                 The

district      court       did    not    err   in    finding    that   the     infringement

period began on October 7, 2006.

                                               C.

       Lastly, Quantum argues that the district court should not

have granted summary judgment on its fraud claim because Quantum

showed    a    fact       issue    as    to   whether       Sprint    entered      into    the

settlement agreement with the intent not to stop using Quantum’s

software.       Quantum points to “autoreporting” logs in the record

showing that Sprint’s computers were running Quantum’s software

on January 1, 2005, and asserts that there is nothing in the

record    showing         that    Sprint      took    steps    to    ensure    that       these

computers      would       stop    running     Quantum’s       software       on   or    after

August 7, 2006, the date of the settlement agreement.                                   Quantum

asserts       that    this       failure      to     act,    combined     with      Sprint’s

representation         that       “it   had    taken    all     actions     necessary       to

perform its obligations” under the settlement agreement, shows a

fact     issue       as     to     Sprint’s         allegedly       fraudulent      intent.

Quantum’s Br. at 47.

       Quantum’s       arguments         overstate      the     evidence.          As    noted

above, the record shows that the number of Sprint computers with

Quantum’s software saved on their hard drives decreased from

almost two hundred at the peak of Sprint’s use of the software

                                               11
to fewer than ten after the settlement’s deadline for Sprint to

discontinue use.           Furthermore, evidence that Quantum software

was loaded into certain Sprint computers’ RAM does not, without

more, show that Sprint was actively and intentionally using the

software    in   violation     of       the   settlement     agreement.      Because

Quantum    failed     to   show     a    fact   issue   as    to   whether     Sprint

intended to violate the settlement, the district court did not

err   in   granting    Sprint       summary     judgment     on    Quantum’s   fraud

claim. 1




      1
      Quantum also challenges the district court’s denial of its
motion to compel discovery of previously withheld documents.
The district court found that these documents were privileged,
but Quantum argues that Sprint waived privilege through the
testimony of its in-house counsel, which Sprint used in its
summary   judgment  motion.      Quantum    asserts  that  Sprint
volunteered its counsel’s testimony and that Sprint’s questions
of its counsel were sufficiently broad to constitute waiver of
attorney–client privilege and work-product privilege.
     Quantum’s arguments lack merit.     The record clearly shows
that the magistrate judge decided to “allow [Quantum] to take
[Sprint’s counsel’s] deposition on a very limited basis” -- that
is, “whether or not he received information from outside counsel
that related to [the autoreporting logs], as well as to this,
the [Quantum] software still being loaded onto the servers in
2005 and 2006.” J.A. 103–04. The questions that Quantum argues
constitute a waiver remain well within these parameters, asking
whether Sprint’s in-house counsel “ever receive[d] information
from outside counsel showing that the [Quantum] software was
still being used” or “ever receive[d] any auto reporting
messages that showed to you that the [Quantum] software was
still being used.”   J.A. 126.   Sprint did not elect to present
its counsel as a witness and therefore did not waive privilege
with respect to matters covered in his testimony.      Cf. United
States v. Nobles, 422 U.S. 225, 239-40 (1975).
                                12
                                            III.

       Both parties appeal decisions that the district court made

concerning         Sprint’s     motions     for    judgment      as    a     matter    of   law

during       the    trial.        Quantum    challenges       the      district        court’s

decision to grant Sprint’s JMOL motion on whether the computer

“ferrarri1”         infringed     Quantum’s       copyright.          Sprint        challenges

the district court’s denial of its JMOL motion as to the issue

of    copyright      infringement.           We    review   de        novo     the    district

court’s denial of a motion for judgment as a matter of law.

Int’l Ground Transp., Inc. v. Mayor of Ocean City, 475 F.3d 214,

218 (4th Cir. 2007).            We address the parties’ claims in turn.

                                             A.

       “Ferrari1” is a computer that Sprint claims was in storage

and never turned on during the infringement period.                                    Quantum

argues that the district court erred in granting Sprint’s 50(b)

motion       on     ferrari1      because      the    court       made         an     improper

credibility determination and placed undue weight on testimony

from   Thomas       D.    Smith    that    changed    during      the        course    of   the

litigation.          Quantum points out that in his deposition, Smith

testified that ferrari1 had been running during the infringement

period, but at trial he testified that ferrari1 had been turned

off    and    put    in    storage.         Quantum’s      Br.    at       41-42.       Sprint

responds          that    the      judge     did     not      make         a    credibility

                                             13
determination, but instead properly found that “the evidence was

not sufficient to support the jury’s verdict as to ferrari1.”

Sprint’s Reply Br. at 49.                  In addition, Sprint points out that

Quantum     provided      no        evidence        to    contradict        Smith’s        trial

testimony.

        “Judgment   as     a    matter      of      law     is    proper    when,        without

weighing the credibility of the evidence, there can be but one

reasonable conclusion as to the proper judgment.”                               Price v. City

of     Charlotte,   N.C.,           93   F.3d       1241,        1249    (4th     Cir.    1996)

(quotation and citation omitted).                        Although the district court

may have improperly weighed Smith’s credibility, we nevertheless

affirm the district court’s judgment because the evidence does

not support a finding of infringement for ferrari1.                                As Sprint

points out, Quantum received no autoreporting messages showing

that     ferrari1   was        on    and    running        Quantum’s       software        after

October 7, 2006.         Furthermore, Quantum presented no evidence at

trial    showing    that       ferrari1        was       ever    turned    on     during     the

infringement period.            The district court did not err in finding

that the absence of autoreporting logs, combined with Smith’s

testimony and Quantum’s failure to provide any evidence as to

ferrari1’s    status      during         the    infringement            period,    could     not

support the jury verdict.




                                               14
                                         B.

      Sprint argues that the district court erred in denying its

JMOL motion and sustaining the jury’s finding of infringement

because there was no evidence that Sprint engaged in “volitional

copying.”    Relying heavily on CoStar Group, Inc. v. LoopNet,

Inc., 373 F.3d 544 (4th Cir. 2004), Sprint argues that “copying

[under the Copyright Act must] be volitional” and “the nature

and   duration   of    the    use   [must]      be   more     than    transitory.”

Sprint’s Br. at 28.         Quantum responds that Sprint’s “use” of its

software infringed Quantum’s copyright because it violated the

settlement agreement.

      Sprint overstates the “volitional” requirement purportedly

established by CoStar.         Although CoStar did involve RAM copies,

that case concerned a copyright holder suing an Internet Service

Provider (“ISP”) for providing services used by third parties to

upload infringing photographs to the Internet.                       In CoStar, we

found that the ISP provided “electronic infrastructure . . .

designed and managed as a conduit of information and data,” 373

F.3d at 550, such that “the owner and manager of the conduit

hardly   ‘copies’     the    information       and   data,”    id.    at   552,    in

violation   of   section     106    of   the    Copyright     Act.      “[I]n     the

context of the conduct typically engaged in by an ISP,” we found

that the Copyright Act requires “some aspect of volition and

                                         15
meaningful causation -- as distinct from passive ownership and

management of an electronic Internet facility.”                       Id. at 550.       We

ultimately held:

       At bottom, we hold that ISPs, when passively storing
       material at the direction of users in order to make
       that material available to other users upon their
       request, do not ‘copy’ the material in direct
       violation of § 106 of the Copyright Act.       Agreeing
       with the analysis in [Religious Technology Center v.
       Netcom On-Line Communciation Services, Inc., 907 F.
       Supp. 1361 (N.D. Cal. 1995)], we hold that the
       automatic   copying,  storage,  and   transmission   of
       copyrighted materials, when instigated by others, does
       not render an ISP strictly liable for copyright
       infringement under §§ 501 and 106 of the Copyright
       Act.

Id. at 555.

       Relying     on     CoStar,    Sprint    argues    that    it    “undertook       no

volitional action” in making the RAM copies, Sprint’s Br. at 30,

and therefore did not copy Quantum’s software in violation of

the Copyright Act.           CoStar, however, is inapposite.                    This case

does    not   involve       third-party       copyright    infringement           or   the

“automatic       copying,     storage,    and     transmission        of    copyrighted

materials . . . instigated by others.”                  CoStar, 373 F.3d at 555.

Nor    does   it    involve      a    defendant    that    engages         in    “conduct

typically engaged in by an ISP.”                Id. at 550.       To the contrary,

this case concerns copying that, at bottom, was instigated by

Sprint’s own employees.              Unlike an ISP, who has no control over

the    content     that    its   users   upload    to   the     Internet,        Sprint’s

                                          16
original     loading      of    the        software      onto           its    computers      was

volitional.         Each       copy   of     the    Quantum         software        was   within

Sprint’s    control    and      the    actions          of    Sprint’s          employees     (in

rebooting the computers) are attributable to Sprint.                                   Although

Sprint     correctly      points       out       that        the    parties’         settlement

agreement did not require Sprint to delete or otherwise remove

the    Quantum     software       from       Sprint’s          computers,           Sprint     was

nevertheless less than diligent in ensuring that its computers

would not load Quantum’s software into RAM after the parties’

settlement       agreement.           The        fact    that           Sprint’s      computers

generated copies and loaded these copies into RAM automatically

does not absolve Sprint of liability for copyright infringement.

       Sprint also argues that the RAM copies were transitory and

not    sufficiently       fixed       to     constitute            an     infringing         copy.

Although this circuit has not yet directly addressed whether RAM

copies can infringe, the Ninth Circuit’s MAI Systems opinion is

the leading case on the issue and holds that RAM copies are

sufficiently fixed for purposes of copyright law.                                   MAI Systems

Corp. v. Peak Computer, Inc., 991 F.2d 511 (9th Cir. 1993).

Numerous district courts and at least two of our sister circuits

have   followed     MAI    Systems          in    holding          that       the   loading    of

copyrighted software into RAM creates an infringing copy.                                     See,

e.g., Stenograph L.L.C. v. Bossard Assoc., Inc., 144 F.3d 96,

                                             17
101–02 (D.C. Cir. 1998); NLFC, Inc. v. Devcom Mid-Am., Inc., 45

F.3d 231, 235 (7th Cir. 1995).           But see Cartoon Network LP, LLLP

v.   CSC     Holdings,   Inc.,   536   F.3d   121,   127–28      (2d    Cir.    2008)

(interpreting MAI Systems to hold only that “loading a program

into a computer’s RAM can result in copying that program,” and

not that, “as a matter of law, loading a program into a form of

RAM always results in copying”).               Indeed, in CoStar we noted

that       copyrighted   software   saved     onto   a    computer      “no    longer

remains       transitory”    because   “it    may    be   used     to   serve     the

computer or the computer owner.”                373 F.3d at 551 (emphasis

added).        Although we acknowledge that Sprint engineers never

deliberately      accessed    the   Quantum    software      for    any   business

purpose after the parties’ settlement agreement, we find that in

this case the RAM copies were sufficiently fixed for purposes of

copyright infringement. 2

       We affirm the district court’s decision to deny Sprint’s

JMOL motion as to copyright infringement and affirm the award of

actual damages.




       2
      Sprint also argues on appeal that the district court erred
in instructing the jury because the court failed to define the
“volitional conduct” and “fixed for more than a limited
duration” elements of infringement under CoStar.       As noted
above, Sprint places more weight on CoStar than it can bear.
The district court did not abuse its discretion in instructing
the jury as it did.
                               18
                                         IV.

        Finally,   we     turn      to   the   district    court’s     award    of

attorney’s fees and costs to Quantum under 17 U.S.C. § 505,

which grants district courts discretion to “allow the recovery

of   full    costs”      and   “a    reasonable    attorney’s     fee”    to    the

prevailing party in a copyright action.                  Sprint challenges the

district court’s award of attorney’s fees on both procedural and

substantive grounds.             First, Sprint argues that the district

court    abused    its    discretion      by   failing    both   to   conduct   an

inquiry into the reasonableness of Quantum’s requested fees and

to explain its reasons for awarding fees.                Second, Sprint argues

that the Copyright Act is not an automatic recovery statute and

that Quantum should not be awarded fees under the discretionary

factors noted in Fogerty v. Fantasty, Inc., 510 U.S. 517 (1994).

Quantum responds that the attorney’s fees award should not be

overturned because the award was not “clearly wrong” under the

Fogerty factors.         Quantum’s Br. at 66.

        In Fogerty v. Fantasy, Inc., the Supreme Court addressed

what standards should inform a court’s discretion under section

505 and adopted an “evenhanded” approach under which prevailing

plaintiffs and defendants “are to be treated alike.”                     510 U.S.

517, 534 n.19 (1994).            “[A]ttorney’s fees are to be awarded to

prevailing parties only as a matter of the court’s discretion.”

                                          19
Id.    The Fogerty Court acknowledged that “[t]here is no precise

rule   or   formula   for    making       these   determinations,”         but    noted

several     factors   that       courts    may    consider.        Id.     (citation

omitted).     Relying on Fogerty, we adopted the following factors

for considering an award of attorney’s fees:

       (1) the motivation of the parties;

       (2) the objective reasonableness               of    the    legal    and
       factual positions advanced;

       (3) the need in particular circumstances to advance
       considerations of compensation and deterrence; and

       (4) any other relevant factor presented.

Rosciszewki v. Arete Assocs., Inc., 1 F.3d 225, 234 (4th Cir.

1993).        We   review    a     district       court’s     decision       on     the

appropriateness of an award of attorney’s fees and costs under

17 U.S.C. § 505 for an abuse of discretion.                   Diamond Star Bldg.

Corp. v. Freed, 30 F.3d 503, 506 (4th Cir. 1994).

       In   this   case,   the    district       court’s   order    awarding      fees

stated:

       Plaintiff’s Motion for Attorneys’ Fees . . . is
       GRANTED.   In accordance with 17 U.S.C. § 505 and the
       Supreme Court’s guidance in Fogerty v. Fantasy, Inc. .
       . . , the Court finds that the Plaintiff’s request for
       attorneys’   fees  in   the  amount  of   $391,705  is
       reasonable, and hereby awards attorneys’ fees in that
       amount.




                                          20
J.A. 529.       We are unable to determine from the order whether the

district       court       considered      any    of    the     Rosciszewki              factors         in

awarding fees to Quantum.

     Because          of    the    conclusory         nature       of    the       order,      we    are

constrained to vacate the award of fees and costs and remand for

reconsideration.                Although we do not seek to circumscribe the

district court’s judgment on remand, we do note that Quantum

achieved minimal success in this lawsuit, and that the awarded

attorney’s       fees       are     almost     five     times       its       award       of   actual

damages.        Moreover, the $69,000 awarded in damages represents

far less than either the $1,000,000 Quantum originally sought in

actual    damages          or     the   $450,000       Quantum          sought      in    statutory

damages.        See Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)

(cited    in    Fogerty,          510   U.S.     at    534,    and       noting       that      if       “a

plaintiff       has       achieved      only   partial        or    limited         success,         the

product    of    hours          reasonably     expended        on       the    litigation           as   a

whole    times        a    reasonable        hourly     rate        may       be    an    excessive

amount”).       Although the fees seem disproportionate in light of

the relatively small amount of damages awarded, we are unable to

review    the     district          court’s      discretion             because      it     has      not

articulated the basis for its decision.                                 In Diamond Star, we

reversed a district court’s denial of a motion for attorney’s

fees under section 505 when the district court acknowledged the

                                                 21
Rosciszewki    factors,   but    summarily   concluded   that   “its

discretion is best exercised in this case by refusing to award

fees.”     30 F.3d at 506.      Similarly, the district court here

cited Fogerty in awarding fees, but without more we are unable

to evaluate whether the district court abused its discretion in

applying the Rosciszewki factors.

     We therefore reverse the award of fees and costs and remand

for reconsideration.



                                  V.

     For the reasons stated above, the judgment of the district

court is

                                                  AFFIRMED IN PART,
                                                  REVERSED IN PART,
                                                      AND REMANDED.




                                  22